Citation Nr: 0335149	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  96-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, claimed as an orthopedic, muscle and/or 
neurologic disorder.  

2.  Entitlement to service connection for a skin disorder, 
claimed as due to herbicide exposure.  

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May 1968 to January 1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating decision by 
the RO and was remanded by the Board in November 1998.  

The Board notes that the veteran testified before a Member of 
the Board in May 1998 but that the Member who conducted that 
hearing has since left the Board.  

Since the law requires that the Member who conducts a hearing 
on an appeal participate in any decision made on that appeal, 
see 38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 
(2003), the Board notified the veteran of his right to a 
further Board hearing by letter dated in October 2003.  

The veteran was advised that if he did not respond within 30 
days it would be assumed that he did not want another hearing 
and his case would proceed to disposition.  The veteran has 
not responded and as such no further hearing is indicated in 
this case.  



REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  

Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
issues on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In October 2002, the RO sent the veteran a letter in which it 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a).  However, this letter advised the veteran that he 
was to send the requested information and evidence within 
30 days of the date of the letter.  

Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has since invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

In light of the fact that remand is necessary to accomplish 
otherwise indicated evidential development, corrective action 
relevant to the VCAA notification should also be undertaken.  

With respect to the veteran's skin claim, the Board notes 
that service medical records document complaints and findings 
relevant to the skin and post-service medical evidence 
demonstrates the existence of a current skin disability.  

Additionally, the veteran has reported a continuity of his 
skin symptomatology since service.  As such a VA examination 
opinion clarifying the nature and etiology of existing skin 
disabilities is needed prior to adjudication of this issue.  

The Board also notes that, although the veteran's service 
medical records do not specifically note cervical spine 
complaints, findings or diagnoses, the service records do 
document incurrence of injury with subsequent complaints 
related to the veteran's "back" area.  

The veteran has reported a continuity of symptoms affecting 
his entire back, to include the cervical area, and, current 
medical evidence shows the existence of a cervical spine 
disability.  Therefore, remand to obtain an opinion as to the 
nature and etiology of existing neck disabilities is 
warranted.  

Finally, the Board notes that the veteran is claiming 
entitlement to PTSD.  The available medical evidence includes 
post-service diagnoses of PTSD as well as other psychiatric 
disorders, but the record does not contain an examination 
opinion that is based on consideration of a complete and 
accurate stressor and/or medical history.  

Rather, the diagnoses of PTSD in the record appear to be 
based on the veteran's own reported history of service 
events.  Since the time of the last VA examination, the RO 
has obtained unit history and other information from official 
sources.  

The obtained information verifies that the veteran served 
with a unit that served in a combat area, to include the A-
Shau Valley, and which participated in Operation Randolph 
Glen, an operation with the goal to shield the periphery from 
the enemy, resulting in many enemy casualties.  The obtained 
information also documents that the veteran's higher 
headquarters was the location where enemy bodies were brought 
for identification.  

As such, remand to allow for a contemporary VA psychiatric 
examination based on consideration of the results of 
attempted stressor corroboration is necessary.

For the above reasons, this case is remanded to the RO for 
the following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should include notice 
to the veteran as to the information 
provided by the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) and request that the veteran 
provide any additional specific 
information pertaining to his alleged 
stressful events of service.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  The RO should review the entire 
record, to include responses from the 
USASCRUR.  The RO should undertake any 
indicated follow-up development through 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).  

5.  The veteran should be afforded a VA 
dermatologic examination to determine the 
nature and etiology of existing skin 
disabilities.  The claims folder must be 
made available to the examiner and review 
of such should be reflected in the 
completed examination report.  Any 
indicated tests or studies should be 
accomplished.  The examiner is requested 
to identify all current skin diagnoses 
and to provide an opinion as to whether 
each identified skin disability is more 
likely than not, less likely than not or 
at least as likely as not related to skin 
manifestations documented during active 
service or in-service exposure to 
herbicides, or otherwise related to 
active service.  The rationale for all 
opinions should be provided.

6.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of existing cervical spine 
disabilities.  The claims folder must be 
made available to the examiner and review 
of such should be reflected in the 
completed examination report.  Any 
indicated tests or studies should be 
accomplished.  The examiner is requested 
to identify all current cervical spine 
diagnoses and to provide an opinion as to 
whether each identified disability is 
more likely than not, less likely than 
not or at least as likely as not related 
to any in-service injury, or, otherwise 
related to active service.  The rationale 
for all opinions should be provided.

7.  The RO must review the claims file 
and make a specific determination as to 
whether each stressor claimed by the 
veteran is sufficiently verified.  All 
credibility issues related to this matter 
should be addressed at that time.  In any 
event, the Board finds that the veteran's 
assertion of having seen dead bodies that 
were routinely brought to his unit 
headquarters, and, having been part of a 
unit assigned in areas of combat 
operations have been sufficiently 
verified.

8.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The RO must specify for the panel the 
stressor(s) it has determined are 
corroborated by the evidence of record 
and instruct the examiner that only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examiner is requested to identify all 
existing psychiatric diagnoses, 
specifically confirming or refuting the 
presence of PTSD.  If PTSD is diagnosed, 
the examiner should identify the stressor 
or stressors to which such diagnosis is 
attributed.  The examiner is also 
requested to state the likelihood that 
any other identified psychiatric 
disability had its onset during or is 
otherwise related to the veteran's active 
service.  The rationale for all opinions 
should be provided.  

9.  After the above has been completed, 
the RO should readjudicate the claims.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
should be furnished a Supplemental 
Statement of the Case and afforded the 
appropriate period of time to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



